Title: To George Washington from Brigadier General Samuel Holden Parsons, 14 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dr General
          Stamford [Conn.] 14th July 1779
        
        your Excellency’s Letter of the 13th I receivd this Morning and shall pay a particular Attention to procure an exact detail of the Mischiefs done by the Enemy at the different Places both on the Persons & Property of the Inhabitants, the Movments of the Enemy and the apparent Prospects of a speedy Descent upon Stamford has hitherto so far ingagd my Attention as to prevent my paying that Attention which is necessary to assertaining the Depredations committed by the Enemy in their various Descents on our Coast, but shall to Day take Measures for the Purpose.
        By my Information Yesterday it appeard the Enemy were again Advancing toward Horseneck, about 200 Infantry & as many Horse were upon Kniffin’s Hill near Sawpitts, this was Supposd To be the advancd Guard. Genl Clinton was at Maroneck Bridge; inclosd is an Account of the various Corps with him with their Numbers as far as I have been able to collect them. the Fleet are now at Huntington, by the Motion of the Fleet last Night I expected they would have made another Attempt probably in Conjunction with the Troops advancing toward Horsneck but at Present they remain quiet. I am Still of Opinion the capital Object of the Enemy is so to weaken the Post on Hudson’s River as to render an Attack upon the Fort successful; as many Troops as can be spard without indangering the Post are of absolute Necessity here, but tis better to suffer the Loss of all our Towns than that Fort should fall into their Hands. the Enemy do not incline to advance into the Country so as to indanger a Retreat to their Ships, and their easy Movments by Water from One Place to another renders it impossible for Us to prevent the Destruction of our Towns; they ⟨mutilated⟩ no Inclination to fight Us, their precipitate ⟨mutilated⟩ on Shipboard the 11th sufficiently shews their guilty Fears operated powerfully Upon them and they were sufficiently convincd they can make no Attempt to desolate our Dwellings but where they will meet an Opposition and any considerable Stay in the Country will render that Oposition formidable, this answers valuable Purposes even though our Opposition should fail to preserve our Towns in every Instance. the Loss of the Enemy cannot be assertaind with any considerable

Degree of certainty, the Inhabitants say they began to carry back their dead & wounded in the first Skirmish and continued it till they themselves retreated immediately on the Close of the Action; by their Accounts there cannot have been less than 100 kild & wounded.
        We are in great Want of Cartridges I beg your Excellency to direct some to be forwarded to this Part of the Country.
        One Peice of Savage Barbarity at Fairfield I have heard so often & so credibly that I should give full Credit to it; did not the Act exceed almost a possibility of being committed by the most depravd & brutal Wretch that exists in Earth or Hell The Account is this. That a Man was left in Town & chargd with the Care of his Master’s Goods. upon the Enemy’s gaining the Town, they ripd open his Bowells fild the Trunk of the Body with Rum, dipd a Sheet in Spirits in which they wrapd him & sett fire to the Sheet & in that Way put an End to his miserable Existence. Old Men from 80 to 90 were inhumanely butcherd, Women abusd in the most scandalous Manner & no bounds set to the most wanton Acts of Barbarity, I shall as soon as possible reduce these Relations to a Certainty & transmit them. inclosd is One of Tryon’s Proclamations, another from Clinton to the Negroe’s I had but have mislaid it. I am with the greatest Respect Yr Excellency’s Obedt Servt
        
          Saml H. Parsons
        
      